      CASE 0:19-cv-00485-ECT-SER Document 7 Filed 03/11/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Gerald Doyen,                                      File No. 19-cv-0485 (ECT/SER)

                      Plaintiff,
 v.
                                                      ORDER OF DISMISSAL
Border Foods, Inc. d/b/a Taco Bell and                 WITH PREJUDICE
White Bear Bell, LLC,

                      Defendants.


      Pursuant to the Stipulation of Dismissal with Prejudice [ECF No. 5], entered into

by Plaintiff and Defendants,

      IT IS HEREBY ORDERED that the above-captioned action is hereby

DISMISSED with prejudice in its entirety with each party to bear its own costs and attorney

fees in connection with such claims.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 11, 2019                    s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
